PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 					:
Klein							:
Application No.  16/841,679				:   ON PETITION
Filed: April 7, 2020					:
Attorney Docket No. DNDHK-0033

This is responsive to the “Petition to Correct Priority Pursuant to Appeal Settlement”, filed on October 12, 2021, that is being treated as a petition under 37 CFR 1.78(c) and (e) to accept an unintentionally delayed claim for the benefit of priority to the prior-filed applications set forth in the corrected application data sheet filed on October 12, 2021. This is also a decision on the petition under 37 CFR 1.182, filed on November 11, 2021, requesting expedited consideration of the petition under 37 CCFR 1.78(c) and (e).

The petition under 37 CFR 1.182 is granted.

The petitions under 37 CFR 1.78(c) and (e) are dismissed.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and (e) is only applicable to those applications filed on, or after, November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 CFR 1.78(d).  In addition, the petition under 37 CFR 1.78(c) and (e) must be accompanied by:

the references required by 35 U.S.C. § 119 and 35 U.S.C § 120 and paragraph (d)(2) to the prior-filed application, unless previously submitted;

the surcharge set forth in § 1.17(m), and

a statement that the entire delay between the date the claim was due under 
37 CFR 1.78(a)(4) and (d)(3) and the date the benefit claim was filed was unintentional.
The Director may require additional information where there is a 
question whether the delay was unintentional.

The instant nonprovisional application was filed after November 29, 2000, and the claim herein for the benefit of priority to the prior-filed application is submitted after the expiration of the period specified in 37 CFR 1.78(d).  

The petition does not, however, comply with item (1) above.

37 CFR 1.78 requires that any nonprovisional application claiming the benefit of one or more prior-filed copending nonprovisional applications or provisional applications must contain or be amended to containreferences to each such prior-filed application, identifying it by application number (consisting of the series code and serial number) and indicating the relationship of the applications.  If the later filed Manual of Patent Examining Procedure (MPEP) provides:

COPENDENCY 
When a later-filed application is claiming the benefit of a prior-filed nonprovisional application under 35 U.S.C. 120, 121, 365(c), or 386(c), the later-filed application must be copending with the prior application or with an intermediate nonprovisional application similarly entitled to the benefit of the filing date of the prior application. Copendency is defined in the clause which requires that the later-filed application must be filed before: (A) the patenting of the prior application; (B) the abandonment of the prior application; or (C) the termination of proceedings in the prior application. If the prior application issues as a patent, it is sufficient for the later-filed application to be copending with it if the later-filed application is filed on the same date, or before the date that the patent issues on the prior application. See MOAEC, Inc. v. MusicIP Corp., 568 F. Supp. 2d 978, 982 (W.D. Wis. 2008) wherein the district court interpreted “before” to mean “not later than” and allowed a continuation application filed the same day that the parent patent issued to have the benefit of the filing date of the parent application. But see Immersion Corp. v. HTC Corp, Civil Action No. 12-259-RGA (D.Del. Feb. 11, 2015). Thus, the later-filed application may be filed under 37 CFR 1.53(b) while the prior application is still pending before the examiner, or is in issue, or even between the time the issue fee is paid and the patent issues. Patents usually will be published within four weeks of payment of the issue fee. Applicants are encouraged to file any continuing applications no later than the date the issue fee is paid, to avoid issuance of the prior application before the continuing application is filed. 
It does not appear that there is copendency between Application No. 16/841,679, and Application No. 15/144,788, because Application No. 15/144,788, matured into United States Patent No. 9,832,912, on November 28, 2017, before Application No. 16/841,679, was filed on April 7, 2020.  Copendency between the Application No. 16/841,679 and the prior-filed application to which benefit is claimed is required. Since the applications are not copending, the benefit claims set forth in the corrected ADS filed on October 12, 2021, will not be entered at this juncture.1 



No additional petition fee for the petition under 37 CFR 1.78(c) and (e) is required to accompany the renewed petition. 

It is noted that applicant states:

[f]or this Application 16/841,679, Applicant asks that this Board alter the filing receipt to read as stated in Section I and Illustration No. 1. Applicant understands that under certain circumstances, based in large part on research performed relating to the necessity of this petition, that the USPTO has discretion to return petition fees under certain conditions. If this Office believes that this Petition Request to simply ratify the statements of its prior Filing Receipt meets these conditions, Applicant (who is a small entity) would be greatly appreciative.

Petition, filed October 12, 2021, p. 7.

The record does not support that an entirely proper benefit claim was filed with the period under 37 CFR 1.78(a)(4) and (d)(3). The petition under 37 CFR 1.78(c) and (e) is necessary in order to make the benefit claims in this application, which necessitates the petition fee under 37 CFR 1.17(m) that was paid on October 12, 2021. No refund of the fee is forthcoming, accordingly.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Or via EFS-WEB

Any questions concerning this matter may be directed to Kenya A. McLaughlin, Attorney Advisor, at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure: Corrected Filing Receipt


    
        
            
        
            
        
            
    

    
        1 It is noted that the Corrected Filing Receipt mailed on December 22, 2020, reflects the following benefit claims, that appear to be improperly entered:
        
        Application No. 16/841,679 (filed April 7, 2020) is a continuation of Application No. 15/144,788, now Patent No. 9,832,912 (issued November 28, 2017)
        Application No. 16/841,679 (filed April 7, 2020) is a continuation of Application No. 15/792,663, now Patent No. 10,426,061 (issued September 24, 2019)
        
        Though reflected on the Corrected Filing Receipt (and on the Filing Receipt mailed on April 15, 2020), the aforementioned benefit claims are improper as there is no copendency between Application No. 16/841,679 and Application Nos. 15/144,788, and 15/792,663. Further, because a proper benefit claim from Application No. 15/144,788 to Application No. 16/841,679 cannot be made in Application No. 16/841,679, the benefit claim “Application No. 16/841,679 is a continuation of Application No. 15/144,788, which claims the benefit of provisional Application No. 62/158,529” will not be entered. The improperly entered benefit claims are removed, accordingly. A corrected Filing Receipt that reflects the removal of the aforementioned improper benefit claims is enclosed.